DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart (patent application publication No. 2004/0133750).

Stewart taught the invention as claimed including (as to claim 1) including  A computing device comprising: an array of processing elements (e.g., see figs. 1,3,4,6,20,23) mutually connected to perform single instruction multiple data (SIMD) operations(e.g., see paragraphs 0040, 0116); memory cells connected to each processing element to store data related to the SIMD operations (e.g., see figs.. 
As to claim 2 Stewart taught  The computing device of claim 1, wherein the first cache of the first processing element is connected to a third cache of a third processing element that is adjacent the first processing element in the array of processing elements, wherein the first processing element is positioned between the second and third processing elements in the array of processing elements (e.g., see figs. 1, 2 and paragraphs 0046-0048 and 0054)[the switching element provides connection between local memories of adjacent processing elements].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (patent application publication No. 2004/0133750) in view of Shi (patent application publication No. 2015/0310311).

It would have been obvious to one ordinary skill in the art to combine the teaching of Stewart and Shi. Both references were directed toward the problems of performing array and SIMD processing in a data processor. One of ordinary skill would have been motivated to incorporate the Shi teachings of row processor(s) to the array of the combined system at least enable the processor to efficiently perform image processing operations including feature extraction and extraction of coordinates of winning coordinates of SOM neuron to at least provide additional applications for the combined system and reduce time and energy in performing the additional applications which data would have been required to be stored to external memory. 

As to claim 10 Stewart and Shi taught  The computing device of claim 8. Shi taught  wherein the row ALU is configured to perform addition with data contained in the processing elements of the respective row (e.g., see paragraphs 0031-0032)[Shi taught performing sum of absolute differences].
As to claim 11 Stewart and Shi taught The computing device of claim 8, Shi taught wherein the row ALU is configured to perform argmax with data contained in the processing elements of the respective row (e.g., see paragraph 0033) [note extraction of coordinate of winning SOM neuron provides performing an argmax operation with data of processing elements].
As to claim 12 Stewart and Shi taught The computing device of claim 8, Shi taught further comprising registers (register file(s) 34,48) connected to the row ALU to store a result of the operation (e.g., see paragraphs 0033-0034 and fig. 5).
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over as Stewart and Shi applied to claim 8 above, and further in view of Dorojevets (patent application publication No. 2005/0226337)  .

As to claim 13 Stewart and Shi taught  The computing device of claim 8, but did not expressly detail  further comprising a bank ALU connected to the row ALU of each row of processing elements. the bank ALU being configured to perform an additional operation with results obtained by row ALUs of the plurality of rows of processing 
It would have been obvious to one of ordinary skill in the art to combine the teachings in of Stewart and Dorojevets. Both references were directed to processing data using an array of processing elements. One of ordinary skill would have been motivated to incorporate the Global accumulator and CPU for the array at least to enable the system find the minimum or maximum value for a block loaded block load store unit 200 of Dorojevets (e.g., see fig. 2) at least for search or sorting the data or  for use in permuting video data  (e.g., see fig. 4) or comparison of accumulated results to find best vector (e.g., see fig. 6, (step 618). This would have provided efficient means and method for performing operations on video data.  As to the accumulator and/or CPU comprising an ALU this would merely have been choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385-97 (2007)). 
As to claim 14 Stewart and Shi and Dorovejets taught The computing device of claim 13, Dorojevets taught wherein the bank ALU is configured to perform addition with results obtained by the row ALUs (e.g., see fig. 2) (e.g., see fig. 6, step 612)[note in at least one implementation of the combined system  the results of the row processors  would have been summed by the global accumulation unit of Dorojevets in conjunction with CPU of Dorojevets].

As to claim 15 Stewart and Shi and Dorojevets taught The computing device of claim 13, Dorojevets taught wherein the bank ALU is configured to perform argmax with 
As to claim 16  Stewart and Shi and Dorojevets  taught The computing device of claim 13, Dorojevets taught further comprising registers connected to the bank ALU to store a result of the additional operation (e.g., see fig. 2)[the scalar register are connected to the Global Acc unit].One of ordinary skill would have been motivated to store the results in the scalar registers of Dorojevets as least to provide quick access to the data for further processing or comparison and ensure the data was not lost.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 requires among other things, The computing device of claim 1, further comprising a write multiplexer including an output connected to the first cache, wherein selectable inputs of the write multiplexer are connected to a register of the first processing element and to the second cache. As to the further limitations in claim 3 Stewart taught these limitations as detailed in the rejection of claims 1 above. However Stewart did not disclose “, further comprising a write multiplexer including an output 
Claim 5 requires among other things, The computing device of claim 1, further comprising a read multiplexer including an output connected to a register of the first processing element, wherein selectable inputs of the read multiplexer are connected to the first cache and to the second cache. The features of claim 1 which claim 5 includes are taught by Stewart as discussed in the rejection of claim 1 above. However Stewart did not disclose 5. “further comprising a read multiplexer including an output connected to a register of the first processing element, wherein selectable inputs of the read multiplexer are connected to the first cache and to the second cache”.
Claim 7 requires among other things,  The computing device of claim 1, comprising a plurality of caches connected to each processing element, wherein each cache is associated with a different block of the memory cells. The features of claim 1 which claim 7 includes are taught by Stewart as discussed in the rejection of claim 1 above. However Stewart did not disclose “a plurality of caches connected to each processing element, wherein each cache is associated with a different block of the memory cells.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vorbach (patent application publication No. 2012/0216012) disclosed sequential processor comprising and ALU array (e.g., see abstract).

Beard (patent application publication No. 2019/0018794) disclosed system for context cloning  (e.g., see abstract). 
	Kfir (patent application publication No. 2019/0095776) disclosed data distribution for parallel processing (e.g., see abstract). 
	Kotlov (patent No. 6,754,684) disclosed system for median  filter on SIMD architecture (e.g., see abstract).
	Donohoe (patent No. 6,883,084) disclosed reconfigurable data path processor (e.g., see abstract).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



 EC
 /ERIC COLEMAN/ Primary Examiner, Art Unit 2183